On motion for rehearing, respondent takes exception to the statement in the opinion that the bakery truck passed the street car "midway of the block." In writing the opinion we were under the impression from the oral argument that this was a short block. There is some evidence tending to show that the street car was but 40 feet from Central avenue when the truck passed it. This does not change our conclusion. The driver, in the exercise of ordinary care, had a right to expect the street car as well as other vehicles to be driven with regard to other traffic and in the expectation that the semaphore might change. There was abundant warning visible to the motorman that it was about to change. Other traffic including street cars must be driven in the expectation that, in response to semaphores, cars ahead may stop.
Rehearing denied.